978 F.2d 1254
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Garland Lee GILES, Petitioner-Appellant,v.Edward W. MURRAY, Director, Virginia Department ofCorrections, Respondent-Appellee.
No. 92-6766.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  November 10, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Richard B. Kellam, Senior District Judge.  (CA-92-70-2)
Garland Lee Giles, Appellant Pro Se.
Robert Quentin Harris, Assistant Attorney General, Richmond, Virginia, for Appellee.
E.D.Va.
Dismissed.
Before ERVIN, Chief Judge, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:

OPINION

1
Garland Lee Giles seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Giles v. Murray, No. CA-92-70-2 (E.D. Va.  July 14, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED